     Case 4:19-cr-03105-JCH-BGM Document 104 Filed 04/28/21 Page 1 of 4



 1    WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     United States of America,                         No. CR-19-03105-TUC-JCH (BGM)
10                   Plaintiff,                          ORDER
11     v.
12     Calletano Torres-Gallegos,
13                   Defendant.
14
15
             Before the Court is Magistrate Judge Bruce G. Macdonald’s Report and
16
      Recommendation (“R&R”).
17
      I.     Procedural Background
18
             On November 26, 2019, Defendant Calletano Torres-Gallegos (“Defendant”) was
19
      indicted and charged with one (1) count of conspiracy to transport illegal aliens for profit
20
      and four (4) counts of transportation of illegal aliens for profit in violation of 8 U.S.C. §§
21
      1324(a)(1)(A)(v)(I), 1324(a)(1)(A)(ii), 1324(a)(1)(B)(i), and 1324(a)(1)(B)(iii). (Doc. 21.)
22
      On February 16, 2021, Defendant filed a Motion and Memo to Suppress Non-Mirandized
23
      Statements (“Motion”). (Doc. 76.) On March 24, 2021, after a full briefing, Magistrate
24
      Judge Macdonald held an evidentiary hearing on Defendant’s Motion. (Doc. 97.)
25
             On April 2, 2021, Magistrate Judge Macdonald issued his R&R recommending that
26
      the district court grant Defendant’s Motion. (Doc. 102.)
27    …
28    …
     Case 4:19-cr-03105-JCH-BGM Document 104 Filed 04/28/21 Page 2 of 4



 1    II.    Standard of Review
 2           The duties of the district court in connection with a report and recommendation are
 3    set forth in Rule 59 of the Federal Rules of Criminal Procedure and 28 U.S.C. § 636(b)(1).
 4    The district court may “accept, reject, or modify, in whole or in part, the findings or
 5    recommendations made by the magistrate judge.” Fed. R. Crim. P. 59(b)(3); 28 U.S.C. §
 6    636(b)(1). Where the parties object to a report and recommendation, “‘[a] judge of the
 7    [district] court shall make a de novo determination of those portions of the report specified
 8    proposed findings or recommendations to which objection is made.’” Thomas v. Arn, 474
 9    U.S. 140, 149 (1985) (quoting 28 U.S.C. § 636(b)(1)).
10           When no objection is filed, the district court need not review the report and
11    recommendation de novo. Wang v. Masaitis, 416 F.3d 992, 1000 n. 13 (9th Cir. 2005);

12    United States v. Reyna-Tapia, 328 F.3d 1114, 1121-22 (9th Cir. 2003) (en banc). Therefore,

13    to the extent that no objection has been made, arguments to the contrary have been waived.

14    McCall v. Andrus, 628 F.2d 1185, 1187 (9th Cir. 1980) (failure to object to Magistrate's

15    report waives right to do so on appeal); see also, Advisory Committee Notes to Fed. R.

16    Civ. P. 72 (citing Campbell v. United States Dist. Court, 501 F.2d 196, 206 (9th Cir. 1974)
      (when no timely objection is filed, the court need only satisfy itself that there is no clear
17
      error on the face of the record in order to accept the recommendation)).
18
             The parties were sent copies of Judge Macdonald’s R&R and afforded an
19
      opportunity to object. No objections were filed and the time for objecting has passed. The
20
      Court will not consider any new arguments or evidence.
21
      III.   The Report and Recommendation
22
             Defendant’s charges stem from an immigration checkpoint inspection of a 2013
23
      Freightliner tractor-trailer (the “Truck”) that he was driving on October 31, 2019 on I-19.
24
      (Doc. 102 at 2.) At the secondary inspection area, Border Patrol Agent (“BPA”) Grijalva
25
      performed an x-ray scan of the Truck and noticed anomalies in the cab. Id. After obtaining
26
      Defendant’s consent to search the Truck, BPA Grijalva determined the anomalies were
27
      individuals hiding underneath a mattress. BPA Grijalva radioed to BPA Cameron to place
28
      Defendant under arrest. As BPA Cameron was placing Defendant in handcuffs, BPA


                                                  -2-
     Case 4:19-cr-03105-JCH-BGM Document 104 Filed 04/28/21 Page 3 of 4



 1    Cameron asked him in Spanish, “How many people are in the truck?” Id. Defendant
 2    replied, “Four.” (Doc. 102 at 2.)
 3           In his R&R, Judge Macdonald sets forth that the Fifth Amendment to the United
 4    States Constitution provides that “[n]o person … shall be compelled in any criminal case
 5    to be a witness against himself[.]” Id. at 3 (citing U.S. Const. amend. V). Judge Macdonald
 6    explains that the United States Supreme Court has determined the Constitution requires
 7    “that a person questioned by law enforcement officers after being ‘taken into custody or
 8    otherwise deprived of his freedom of action in any significant way’ must first ‘be warned
 9    that he has a right to remain silent, that any statement he does make may be used as
10    evidence against him, and that he has a right to the presence of an attorney, either retained
11    or appointed.’” Id. (citing Stansbury v. California, 511 U.S. 318, 322 (1994) (quoting

12    Miranda v. Arizona, 384 U.S. 436, 444 (1966))). Judge Macdonald further explains that

13    the Ninth Circuit Court of Appeals has held that “[t]o determine whether an individual was

14    in custody, a court must, after examining all of the circumstances surrounding the

15    interrogation, decide ‘whether there [was] a formal arrest or restraint on freedom of

16    movement of the degree associated with a formal arrest.’” Id. at 5 (quoting United States
      v. Kim, 292 F.3d 969, 973 (9th Cir. 2002) (quoting Stansbury v. California, 511 U.S. 318,
17
      322, 144 S. Ct. 1526, 128 L. Ed. 2d 293 (1994))). “[T]he initial determination of custody
18
      depends on the objective circumstances of the interrogation, not on the subjective views
19
      harbored by either the interrogating officers or the person being questioned.” Id. (quoting
20
      Stansbury, 511 U.S. at 323, 144 S. Ct. at 1529).
21
             In light of the operative case law, Judge Macdonald found that Defendant was in
22
      custody at the time BPA Cameron asked him how many individuals were in the Truck. Id.
23
             Magistrate Judge Macdonald rejected the government’s argument that the public
24
      safety exception to Miranda applied. The government urged that the public safety
25
      exception applied because the safety of the people being smuggled was a priority. (Doc.
26
      102 at 5-7.) Judge Macdonald explained that the Ninth Circuit Court of Appeals has held
27
      that “[i]n order for the public safety exception to apply, there must have been ‘an
28
      objectively reasonable need to protect the police or the public from any immediate danger


                                                  -3-
     Case 4:19-cr-03105-JCH-BGM Document 104 Filed 04/28/21 Page 4 of 4



 1    associated with [a] weapon.’” (Doc. 102 at 6) (quoting United States v. Martinez, 406 F.3d
 2    1160, 1165 (9th Cir. 2005) (quoting New York v. Quarles, 467 U.S. 649, 659 n. 8, 104 S.
 3    Ct. 2626, 81 L.Ed.2d 550 (1984); then citing Allen v. Roe, 305 F.3d 1046 1050 (9th Cir.
 4    2002); then citing United States v. Carrillo, 16 F.3d 1046, 1049 (9th Cir. 1994); then citing
 5    Fleming v. Collins, 917 F.2d 850, 854 (5th Cir. 1990))). Judge Macdonald reasoned that
 6    the public safety exception did not apply in this case because when BPA Cameron
 7    questioned Defendant, the Truck had already been x-rayed and the individuals were already
 8    found. Id. at 7. Accordingly, Judge Macdonald found that BPA Cameron’s question was
 9    “investigatory and sought to elicit testimonial evidence[,] . . . [it was] not aimed at
10    controlling an immediate threat to public safety.” Id. (quoting United States v. Brady, 819
11    F.2d 884, 888 (9th Cir. 1987)).

12           This Court agrees with Judge Macdonald’s conclusions that Defendant was in

13    custody at the time BPA Cameron asked him how many individuals were in the Truck and

14    that BPA Cameron’s question was investigatory. Thus, Miranda warnings were required.

15    The Court also agrees with Judge Macdonald’s conclusion that the public safety exception

16    to Miranda does not apply.
             The Court is satisfied that there is no clear error on the face of the record.
17
      IV.    Conclusion
18
             Accordingly,
19
             IT IS HEREBY ORDERED ACCEPTING AND ADOPTING IN FULL
20
      Magistrate Judge Macdonald’s Report and Recommendation (Doc. 102).
21
             IT IS FURTHER ORDERED GRANTING Defendant’s Motion (Doc. 76).
22
                    Dated this 28th day of April, 2021.
23
24
25
26
27
28


                                                   -4-
